ORDER
PER CURIAM.
Authenex, Inc. responds to this court’s order directing it to show cause why its appeal in 2011-1264 should not be dismissed as premature.
Appeal 2011-1264 was filed after the district court granted summary judgment of noninfringement but before the district court entered a final judgment or ruled on pending counterclaims of noninfringement and invalidity. Authenex states that the district court recently filed a final judg*902ment resolving all claims in the case and Authenex filed another appeal, 2011-1398, seeking review of the final judgment.
Accordingly,
It Is Ordered That:
(1) Appeal 2011-1264 is dismissed as premature.
(2) Authenex’s opening brief in 2011-1398 is due within 30 days of the date of filing of this order.